
	
		II
		111th CONGRESS
		2d Session
		S. 3948
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Bingaman (for
			 himself, Mr. Crapo, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify
		  certain rules applicable to regulated investment companies, and for other
		  purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Regulated Investment Company
			 Modernization Act of 2010.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Title I—Capital loss carryovers of regulated investment
				companies
					Sec. 101. Capital loss carryovers of regulated investment
				companies.
					Title II—Modification of gross income and asset tests of
				regulated investment companies
					Sec. 201. Income from commodities counted toward gross income
				test of regulated investment companies.
					Sec. 202. Savings provisions for failures of regulated
				investment companies to satisfy gross income and asset tests.
					Title III—Modification of rules related to dividends and other
				distributions
					Sec. 301. Modification of dividend designation requirements and
				allocation rules for regulated investment companies.
					Sec. 302. Earnings and profits of regulated investment
				companies.
					Sec. 303. Pass-thru of exempt-interest dividends and foreign
				tax credits in fund of funds structure.
					Sec. 304. Modification of rules for spillover dividends of
				regulated investment companies.
					Sec. 305. Return of capital distributions of regulated
				investment companies.
					Sec. 306. Distributions in redemption of stock of a regulated
				investment company.
					Sec. 307. Repeal of preferential dividend rule for publicly
				offered regulated investment companies.
					Sec. 308. Elective deferral of certain late-year losses of
				regulated investment companies.
					Sec. 309. Exception to holding period requirement for certain
				regularly declared exempt-interest dividends.
					Title IV—Modifications related to excise tax applicable to
				regulated investment companies
					Sec. 401. Excise tax exemption for certain regulated investment
				companies owned by tax exempt entities.
					Sec. 402. Deferral of certain gains and losses of regulated
				investment companies for excise tax purposes.
					Sec. 403. Distributed amount for excise tax purposes determined
				on basis of taxes paid by regulated investment company.
					Sec. 404. Increase in required distribution of capital gain net
				income.
					Title V—Other provisions
					Sec. 501. Repeal of assessable penalty with respect to
				liability for tax of regulated investment companies.
					Sec. 502. Modification of sales load basis deferral rule for
				regulated investment companies.
				
			ICapital loss
			 carryovers of regulated investment companies
			101.Capital loss
			 carryovers of regulated investment companies
				(a)In
			 generalSubsection (a) of
			 section 1212 is amended by redesignating paragraph (3) as paragraph (4) and by
			 inserting after paragraph (2) the following new paragraph:
					
						(3)Regulated
				investment companies
							(A)In
				generalIf a regulated investment company has a net capital loss
				for any taxable year—
								(i)paragraph (1)
				shall not apply to such loss,
								(ii)the excess of the
				net short-term capital loss over the net long-term capital gain for such year
				shall be a short-term capital loss arising on the first day of the next taxable
				year, and
								(iii)the excess of
				the net long-term capital loss over the net short-term capital gain for such
				year shall be a long-term capital loss arising on the first day of the next
				taxable year.
								(B)Coordination
				with general ruleIf a net
				capital loss to which paragraph (1) applies is carried over to a taxable year
				of a regulated investment company—
								(i)Losses to which
				this paragraph appliesClauses (ii) and (iii) of subparagraph (A)
				shall be applied without regard to any amount treated as a short-term capital
				loss under paragraph (1).
								(ii)Losses to which
				general rule appliesParagraph (1) shall be applied by
				substituting net capital loss for the loss year or any taxable year
				thereafter (other than a net capital loss to which paragraph (3)(A)
				applies) for net capital loss for the loss year or any taxable
				year
				thereafter.
								.
				(b)Conforming
			 amendments
					(1)Subparagraph (C)
			 of section 1212(a)(1) is amended to read as follows:
						
							(C)a capital loss carryover to each of the 10
				taxable years succeeding the loss year, but only to the extent such loss is
				attributable to a foreign expropriation
				loss,
							.
					(2)Paragraph (10) of
			 section 1222 is amended by striking section 1212 and inserting
			 section 1212(a)(1).
					(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to net capital losses for taxable years beginning
			 after the date of the enactment of this Act.
					(2)Coordination
			 rulesSubparagraph (B) of section 1212(a)(3) of the Internal
			 Revenue Code of 1986, as added by this section, shall apply to taxable years
			 beginning after the date of the enactment of this Act.
					IIModification of
			 gross income and asset tests of regulated investment companies
			201.Income from
			 commodities counted toward gross income test of regulated investment
			 companies
				(a)Gross income
			 testSubparagraph (A) of
			 section 851(b)(2) is amended—
					(1)by striking
			 foreign currencies and inserting commodities,
			 and
					(2)by striking
			 or currencies and inserting or
			 commodities.
					(b)Repeal of
			 regulatory authority To exclude certain foreign currency gains from qualifying
			 incomeSubsection (b) of section 851 is amended by striking
			 For purposes of paragraph (2), the Secretary may by regulation exclude
			 from qualifying income foreign currency gains which are not directly related to
			 the company’s principal business of investing in stock or securities (or
			 options and futures with respect to stock or securities). in the flush
			 matter after paragraph (3).
				(c)Conforming
			 amendments
					(1)Subsection (h) of section 851 is amended by
			 inserting (determined by substituting foreign currencies
			 for commodities therein) after subsection
			 (b)(2)(A).
					(2)Paragraph (4) of section 7704(d) is amended
			 by inserting (determined by substituting foreign
			 currencies for commodities therein) after
			 section 851(b)(2)(A).
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				202.Savings
			 provisions for failures of regulated investment companies to satisfy gross
			 income and asset tests
				(a)Asset
			 testSubsection (d) of
			 section 851 is amended—
					(1)by striking
			 A corporation which meets and inserting the following:
						
							(1)In
				generalA corporation which
				meets
							,
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Special rules
				regarding failure to satisfy requirementsIf paragraph (1) does not preserve a
				corporation’s status as a regulated investment company for any particular
				quarter—
								(A)In
				generalA corporation that fails to meet the requirements of
				subsection (b)(3) (other than a failure described in subparagraph (B)(i)) for
				such quarter shall nevertheless be considered to have satisfied the
				requirements of such subsection for such quarter if—
									(i)following the
				corporation’s identification of the failure to satisfy the requirements of such
				subsection for such quarter, a description of each asset that causes the
				corporation to fail to satisfy the requirements of such subsection at the close
				of such quarter is set forth in a schedule for such quarter filed in the manner
				provided by the Secretary,
									(ii)the failure to
				meet the requirements of such subsection for such quarter is due to reasonable
				cause and not due to willful neglect, and
									(iii)(I)the corporation disposes
				of the assets set forth on the schedule specified in clause (i) within 6 months
				after the last day of the quarter in which the corporation’s identification of
				the failure to satisfy the requirements of such subsection occurred or such
				other time period prescribed by the Secretary and in the manner prescribed by
				the Secretary, or
										(II)the requirements of such subsection are
				otherwise met within the time period specified in subclause (I).
										(B)Rule for certain
				de minimis failuresA corporation that fails to meet the
				requirements of subsection (b)(3) for such quarter shall nevertheless be
				considered to have satisfied the requirements of such subsection for such
				quarter if—
									(i)such failure is
				due to the ownership of assets the total value of which does not exceed the
				lesser of—
										(I)1 percent of the
				total value of the corporation’s assets at the end of the quarter for which
				such measurement is done, or
										(II)$10,000,000,
				and
										(ii)(I)the corporation,
				following the identification of such failure, disposes of assets in order to
				meet the requirements of such subsection within 6 months after the last day of
				the quarter in which the corporation’s identification of the failure to satisfy
				the requirements of such subsection occurred or such other time period
				prescribed by the Secretary and in the manner prescribed by the Secretary,
				or
										(II)the requirements of such subsection are
				otherwise met within the time period specified in subclause (I).
										(C)Tax
									(i)Tax
				imposedIf subparagraph (A) applies to a corporation for any
				quarter, there is hereby imposed on such corporation a tax in an amount equal
				to the greater of—
										(I)$50,000, or
										(II)the amount
				determined (pursuant to regulations promulgated by the Secretary) by
				multiplying the net income generated by the assets described in the schedule
				specified in subparagraph (A)(i) for the period specified in clause (ii) by the
				highest rate of tax specified in section 11.
										(ii)PeriodFor
				purposes of clause (i)(II), the period described in this clause is the period
				beginning on the first date that the failure to satisfy the requirements of
				subsection (b)(3) occurs as a result of the ownership of such assets and ending
				on the earlier of the date on which the corporation disposes of such assets or
				the end of the first quarter when there is no longer a failure to satisfy such
				subsection.
									(iii)Administrative
				provisionsFor purposes of subtitle F, a tax imposed by this
				subparagraph shall be treated as an excise tax with respect to which the
				deficiency procedures of such subtitle
				apply.
									.
					(b)Gross income
			 testSection 851 is amended
			 by adding at the end the following new subsection:
					
						(i)Failure To
				satisfy gross income test
							(1)Disclosure
				requirementA corporation
				that fails to meet the requirement of paragraph (2) of subsection (b) for any
				taxable year shall nevertheless be considered to have satisfied the requirement
				of such paragraph for such taxable year if—
								(A)following the
				corporation’s identification of the failure to meet such requirement for such
				taxable year, a description of each item of its gross income described in such
				paragraph is set forth in a schedule for such taxable year filed in the manner
				provided by the Secretary, and
								(B)the failure to
				meet such requirement is due to reasonable cause and not due to willful
				neglect.
								(2)Imposition of
				tax on failuresIf paragraph (1) applies to a regulated
				investment company for any taxable year, there is hereby imposed on such
				company a tax in an amount equal to the excess of—
								(A)the gross income
				of such company which is not derived from sources referred to in subsection
				(b)(2), over
								(B)1/9
				of the gross income of such company which is derived from such
				sources.
								.
				(c)Deduction of
			 taxes paid from investment company taxable incomeParagraph (2)
			 of section 852(b) is amended by adding at the end the following new
			 subparagraph:
					
						(G)There shall be deducted an amount equal to
				the tax imposed by subsections (d)(2) and (i) of section 851 for the taxable
				year.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years with respect to which the due date (determined with regard to any
			 extensions) of the return of tax for such taxable year is after the date of the
			 enactment of this Act.
				IIIModification of
			 rules related to dividends and other distributions
			301.Modification of
			 dividend designation requirements and allocation rules for regulated investment
			 companies
				(a)Capital gain
			 dividends
					(1)In
			 generalSubparagraph (C) of section 852(b)(3) is amended to read
			 as follows:
						
							(C)Definition of
				capital gain dividendFor
				purposes of this part—
								(i)In
				generalExcept as provided in
				clause (ii), a capital gain dividend is any dividend, or part thereof, which is
				reported by the company as a capital gain dividend in written statements
				furnished to its shareholders.
								(ii)Excess reported
				amountsIf the aggregate reported amount with respect to the
				company for any taxable year exceeds the net capital gain of the company for
				such taxable year, a capital gain dividend is the excess of—
									(I)the reported
				capital gain dividend amount, over
									(II)the excess
				reported amount which is allocable to such reported capital gain dividend
				amount.
									(iii)Allocation of
				excess reported amount
									(I)In
				generalExcept as provided in
				subclause (II), the excess reported amount (if any) which is allocable to the
				reported capital gain dividend amount is that portion of the excess reported
				amount which bears the same ratio to the excess reported amount as the reported
				capital gain dividend amount bears to the aggregate reported amount.
									(II)Special rule
				for noncalendar year taxpayersIn the case of any taxable year
				which does not begin and end in the same calendar year, if the post-December
				reported amount equals or exceeds the excess reported amount for such taxable
				year, subclause (I) shall be applied by substituting post-December
				reported amount for aggregate reported amount and no
				excess reported amount shall be allocated to any dividend paid on or before
				December 31 of such taxable year.
									(iv)DefinitionsFor
				purposes of this subparagraph—
									(I)Reported capital
				gain dividend amountThe term reported capital gain
				dividend amount means the amount reported to its shareholders under
				clause (i) as a capital gain dividend.
									(II)Excess reported
				amountThe term excess reported amount means the
				excess of the aggregate reported amount over the net capital gain of the
				company for the taxable year.
									(III)Aggregate
				reported amountThe term aggregate reported amount
				means the aggregate amount of dividends reported by the company under clause
				(i) as capital gain dividends for the taxable year (including capital gain
				dividends paid after the close of the taxable year described in section
				855).
									(IV)Post-December
				reported amountThe term post-December reported
				amount means the aggregate reported amount determined by taking into
				account only dividends paid after December 31 of the taxable year.
									(v)Adjustment for
				determinationsIf there is an increase in the excess described in
				subparagraph (A) for the taxable year which results from a determination (as
				defined in section 860(e)), the company may, subject to the limitations of this
				subparagraph, increase the amount of capital gain dividends reported under
				clause (i).
								(vi)Special rule
				for losses late in the calendar yearFor special rule for certain losses after
				October 31, see paragraph
				(8).
								.
					(2)Conforming
			 amendmentSubparagraph (B) of section 860(f)(2) is amended by
			 inserting or reported (as the case may be) after
			 designated.
					(b)Exempt-Interest
			 dividendsSubparagraph (A) of section 852(b)(5) is amended to
			 read as follows:
					
						(A)Definition of
				exempt-interest dividend
							(i)In
				generalExcept as provided in
				clause (ii), an exempt-interest dividend is any dividend or part thereof (other
				than a capital gain dividend) paid by a regulated investment company and
				reported by the company as an exempt-interest dividend in written statements
				furnished to its shareholders.
							(ii)Excess reported
				amountsIf the aggregate reported amount with respect to the
				company for any taxable year exceeds the exempt interest of the company for
				such taxable year, an exempt-interest dividend is the excess of—
								(I)the reported
				exempt-interest dividend amount, over
								(II)the excess
				reported amount which is allocable to such reported exempt-interest dividend
				amount.
								(iii)Allocation of
				excess reported amount
								(I)In
				generalExcept as provided in
				subclause (II), the excess reported amount (if any) which is allocable to the
				reported exempt-interest dividend amount is that portion of the excess reported
				amount which bears the same ratio to the excess reported amount as the reported
				exempt-interest dividend amount bears to the aggregate reported amount.
								(II)Special rule
				for noncalendar year taxpayersIn the case of any taxable year
				which does not begin and end in the same calendar year, if the post-December
				reported amount equals or exceeds the excess reported amount for such taxable
				year, subclause (I) shall be applied by substituting post-December
				reported amount for aggregate reported amount and no
				excess reported amount shall be allocated to any dividend paid on or before
				December 31 of such taxable year.
								(iv)DefinitionsFor
				purposes of this subparagraph—
								(I)Reported
				exempt-interest dividend amountThe term reported
				exempt-interest dividend amount means the amount reported to its
				shareholders under clause (i) as an exempt-interest dividend.
								(II)Excess reported
				amountThe term excess reported amount means the
				excess of the aggregate reported amount over the exempt interest of the company
				for the taxable year.
								(III)Aggregate
				reported amountThe term aggregate reported amount
				means the aggregate amount of dividends reported by the company under clause
				(i) as exempt-interest dividends for the taxable year (including
				exempt-interest dividends paid after the close of the taxable year described in
				section 855).
								(IV)Post-December
				reported amountThe term post-December reported
				amount means the aggregate reported amount determined by taking into
				account only dividends paid after December 31 of the taxable year.
								(V)Exempt
				interestThe term exempt interest means, with
				respect to any regulated investment company, the excess of the amount of
				interest excludable from gross income under section 103(a) over the amounts
				disallowed as deductions under sections 265 and
				171(a)(2).
								.
				(c)Foreign tax
			 credits
					(1)In
			 generalSubsection (c) of section 853 is amended—
						(A)by striking
			 so designated by the company in a written notice mailed to its
			 shareholders not later than 60 days after the close of the taxable year
			 and inserting so reported by the company in a written statement
			 furnished to such shareholder, and
						(B)by striking
			 Notice in the heading and inserting
			 Statements.
						(2)Conforming
			 amendmentsSubsection (d) of section 853 is amended—
						(A)by striking
			 and the notice to shareholders required by subsection (c) in the
			 text thereof, and
						(B)by striking
			 and notifying
			 shareholders in the heading thereof.
						(d)Credits for tax
			 credit bonds
					(1)In
			 generalSubsection (c) of section 853A is amended—
						(A)by striking
			 so designated by the regulated investment company in a written notice
			 mailed to its shareholders not later than 60 days after the close of its
			 taxable year and inserting so reported by the regulated
			 investment company in a written statement furnished to such
			 shareholder, and
						(B)by striking
			 Notice in the heading and inserting
			 Statements.
						(2)Conforming
			 amendmentsSubsection (d) of section 853A is amended—
						(A)by striking
			 and the notice to shareholders required by subsection (c) in the
			 text thereof, and
						(B)by striking
			 and notifying
			 shareholders in the heading thereof.
						(e)Dividend
			 received deduction, etc
					(1)In
			 generalParagraph (1) of section 854(b) is amended—
						(A)by striking
			 designated under this subparagraph by the regulated investment
			 company in subparagraph (A) and inserting reported by the
			 regulated investment company as eligible for such deduction in written
			 statements furnished to its shareholders,
						(B)by striking
			 designated by the regulated investment company in subparagraph
			 (B)(i) and inserting reported by the regulated investment company as
			 qualified dividend income in written statements furnished to its
			 shareholders,
						(C)by striking
			 designated in subparagraph (C)(i) and inserting
			 reported, and
						(D)by striking
			 designated in subparagraph (C)(ii) and inserting
			 reported.
						(2)Conforming
			 amendmentsSubsection (b) of section 854 is amended by striking
			 paragraph (2) and by redesignating paragraphs (3), (4), and (5), as paragraphs
			 (2), (3), and (4), respectively.
					(f)Dividends paid
			 to certain foreign persons
					(1)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) is amended by
			 striking all that precedes any taxable year of the company
			 beginning and inserting the following:
						
							(C)Interest-related
				dividendFor purposes of this
				paragraph—
								(i)In
				generalExcept as provided in
				clause (ii), an interest related dividend is any dividend, or part thereof,
				which is reported by the company as an interest related dividend in written
				statements furnished to its shareholders.
								(ii)Excess reported
				amountsIf the aggregate
				reported amount with respect to the company for any taxable year exceeds the
				qualified net interest income of the company for such taxable year, an interest
				related dividend is the excess of—
									(I)the reported
				interest related dividend amount, over
									(II)the excess
				reported amount which is allocable to such reported interest related dividend
				amount.
									(iii)Allocation of
				excess reported amount
									(I)In
				generalExcept as provided in
				subclause (II), the excess reported amount (if any) which is allocable to the
				reported interest related dividend amount is that portion of the excess
				reported amount which bears the same ratio to the excess reported amount as the
				reported interest related dividend amount bears to the aggregate reported
				amount.
									(II)Special rule
				for noncalendar year taxpayersIn the case of any taxable year
				which does not begin and end in the same calendar year, if the post-December
				reported amount equals or exceeds the excess reported amount for such taxable
				year, subclause (I) shall be applied by substituting post-December
				reported amount for aggregate reported amount and no
				excess reported amount shall be allocated to any dividend paid on or before
				December 31 of such taxable year.
									(iv)DefinitionsFor
				purposes of this subparagraph—
									(I)Reported
				interest related dividend amountThe term reported
				interest related dividend amount means the amount reported to its
				shareholders under clause (i) as an interest related dividend.
									(II)Excess reported
				amountThe term excess reported amount means the
				excess of the aggregate reported amount over the qualified net interest income
				of the company for the taxable year.
									(III)Aggregate
				reported amountThe term aggregate reported amount
				means the aggregate amount of dividends reported by the company under clause
				(i) as interest related dividends for the taxable year (including interest
				related dividends paid after the close of the taxable year described in section
				855).
									(IV)Post-December
				reported amountThe term post-December reported
				amount means the aggregate reported amount determined by taking into
				account only dividends paid after December 31 of the taxable year.
									(v)TerminationThe
				term interest related dividend shall not include any dividend with
				respect
				to
								.
					(2)Short-term
			 capital gain dividendsSubparagraph (C) of section 871(k)(2) is
			 amended by striking all that precedes any taxable year of the company
			 beginning and inserting the following:
						
							(C)Short-term
				capital gain dividendFor
				purposes of this paragraph—
								(i)In
				generalExcept as provided in
				clause (ii), the term short-term capital gain dividend means any
				dividend, or part thereof, which is reported by the company as a short-term
				capital gain dividend in written statements furnished to its
				shareholders.
								(ii)Excess reported
				amountsIf the aggregate
				reported amount with respect to the company for any taxable year exceeds the
				qualified short-term gain of the company for such taxable year, the term
				short-term capital gain dividend means the excess of—
									(I)the reported
				short-term capital gain dividend amount, over
									(II)the excess
				reported amount which is allocable to such reported short-term capital gain
				dividend amount.
									(iii)Allocation of
				excess reported amount
									(I)In
				generalExcept as provided in
				subclause (II), the excess reported amount (if any) which is allocable to the
				reported short-term capital gain dividend amount is that portion of the excess
				reported amount which bears the same ratio to the excess reported amount as the
				reported short-term capital gain dividend amount bears to the aggregate
				reported amount.
									(II)Special rule
				for noncalendar year taxpayersIn the case of any taxable year
				which does not begin and end in the same calendar year, if the post-December
				reported amount equals or exceeds the excess reported amount for such taxable
				year, subclause (I) shall be applied by substituting post-December
				reported amount for aggregate reported amount and no
				excess reported amount shall be allocated to any dividend paid on or before
				December 31 of such taxable year.
									(iv)DefinitionsFor
				purposes of this subparagraph—
									(I)Reported
				short-term capital gain dividend amountThe term reported
				short-term capital gain dividend amount means the amount reported to
				its shareholders under clause (i) as a short-term capital gain dividend.
									(II)Excess reported
				amountThe term excess reported amount means the
				excess of the aggregate reported amount over the qualified short-term gain of
				the company for the taxable year.
									(III)Aggregate
				reported amountThe term aggregate reported amount
				means the aggregate amount of dividends reported by the company under clause
				(i) as short-term capital gain dividends for the taxable year (including
				short-term capital gain dividends paid after the close of the taxable year
				described in section 855).
									(IV)Post-December
				reported amountThe term post-December reported
				amount means the aggregate reported amount determined by taking into
				account only dividends paid after December 31 of the taxable year.
									(v)TerminationThe
				term short-term capital gain dividend shall not include any
				dividend with respect
				to
								.
					(g)Conforming
			 amendmentsSection 855 is amended—
					(1)by striking
			 subsection (c) and redesignating subsection (d) as subsection (c), and
					(2)by striking
			 , (c) and (d) in subsection (a) and inserting and
			 (c).
					(h)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(i)Application of
			 JGTRRA sunsetSection 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 shall apply to the amendments made by subparagraphs
			 (B) and (D) of subsection (e)(1) to the same extent and in the same manner as
			 section 303 of such Act applies to the amendments made by section 302 of such
			 Act.
				302.Earnings and
			 profits of regulated investment companies
				(a)In
			 generalParagraph (1) of
			 section 852(c) is amended to read as follows:
					
						(1)Treatment of
				nondeductible items
							(A)Net capital
				lossIf a regulated
				investment company has a net capital loss for any taxable year—
								(i)such net capital
				loss shall not be taken into account for purposes of determining the company’s
				earnings and profits, and
								(ii)any capital loss
				arising on the first day of the next taxable year by reason of clause (ii) or
				(iii) of section 1212(a)(3)(A) shall be treated as so arising for purposes of
				determining earnings and profits.
								(B)Other
				nondeductible items
								(i)In
				generalThe earnings and profits of a regulated investment
				company for any taxable year (but not its accumulated earnings and profits)
				shall not be reduced by any amount which is not allowable as a deduction (other
				than by reason of section 265 or 171(a)(2)) in computing its taxable income for
				such taxable year.
								(ii)Coordination
				with treatment of net capital lossesClause (i) shall not apply
				to a net capital loss to which subparagraph (A)
				applies.
								.
				(b)Conforming
			 amendments
					(1)Subsection (c) of section 852 is amended by
			 adding at the end the following new paragraph:
						
							(4)Regulated
				investment companyFor
				purposes of this subsection, the term regulated investment
				company includes a domestic corporation which is a regulated investment
				company determined without regard to the requirements of subsection
				(a).
							.
					(2)Paragraphs (1)(A)
			 and (2)(A) of section 871(k) are each amended by inserting which meets
			 the requirements of section 852(a) for the taxable year with respect to which
			 the dividend is paid before the period at the end.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				303.Pass-thru of
			 exempt-interest dividends and foreign tax credits in fund of funds
			 structure
				(a)In
			 generalSection 852 is
			 amended by adding at the end the following new subsection:
					
						(g)Special rules
				for fund of funds
							(1)In
				generalIn the case of a
				qualified fund of funds—
								(A)such fund shall be qualified to pay
				exempt-interest dividends to its shareholders without regard to whether such
				fund satisfies the requirements of the first sentence of subsection (b)(5),
				and
								(B)such fund may
				elect the application of section 853 (relating to foreign tax credit allowed to
				shareholders) without regard to the requirement of subsection (a)(1)
				thereof.
								(2)Qualified fund
				of fundsFor purposes of this subsection, the term
				qualified fund of funds means a regulated investment company if
				(at the close of each quarter of the taxable year) at least 50 percent of the
				value of its total assets is represented by interests in other regulated
				investment
				companies.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				304.Modification of
			 rules for spillover dividends of regulated investment companies
				(a)Deadline for
			 declaration of dividendParagraph (1) of section 855(a) is amended
			 to read as follows:
					
						(1)declares a dividend before the later
				of—
							(A)the 15th day of
				the 9th month following the close of the taxable year, or
							(B)in the case of an
				extension of time for filing the company’s return for the taxable year, the due
				date for filing such return taking into account such extension,
				and
							.
				(b)Deadline for
			 distribution of dividendParagraph (2) of section 855(a) is amended
			 by striking the first regular dividend payment and inserting
			 the first dividend payment of the same type of dividend.
				(c)Short-Term
			 capital gainSubsection (a) of section 855 is amended by adding
			 at the end the following: For purposes of paragraph (2), a dividend
			 attributable to any short-term capital gain with respect to which a notice is
			 required under the Investment Company Act of 1940 shall be treated as the same
			 type of dividend as a capital gain dividend..
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
				305.Return of
			 capital distributions of regulated investment companies
				(a)In
			 generalSubsection (b) of
			 section 316 is amended by adding at the end the following new paragraph:
					
						(4)Certain
				distributions by regulated investment companies in excess of earnings and
				profitsIn the case of a
				regulated investment company that has a taxable year other than a calendar
				year, if the distributions by the company with respect to any class of stock of
				such company for the taxable year exceed the company’s current and accumulated
				earnings and profits which may be used for the payment of dividends on such
				class of stock, the company’s current earnings and profits shall, for purposes
				of subsection (a), be allocated first to distributions with respect to such
				class of stock made during the portion of the taxable year which precedes
				January
				1.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after the date of the enactment
			 of this Act.
				306.Distributions
			 in redemption of stock of a regulated investment company
				(a)Redemptions
			 treated as exchanges
					(1)In
			 generalSubsection (b) of section 302 is amended by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)Redemptions by
				certain regulated investment companiesExcept to the extent provided in
				regulations prescribed by the Secretary, subsection (a) shall apply to any
				distribution in redemption of stock of a publicly offered regulated investment
				company (within the meaning of section 67(c)(2)(B)) if—
								(A)such redemption is
				upon the demand of the stockholder, and
								(B)such company
				issues only stock which is redeemable upon the demand of the
				stockholder.
								.
					(2)Conforming
			 amendmentSubsection (a) of section 302 is amended by striking
			 or (4) and inserting (4), or (5).
					(b)Losses on
			 redemptions not disallowed for fund-of-Funds regulated investment
			 companiesParagraph (3) of section 267(f) is amended by adding at
			 the end the following new subparagraph:
					
						(D)Redemptions by
				fund-of-funds regulated investment companiesExcept to the extent provided in
				regulations prescribed by the Secretary, subsection (a)(1) shall not apply to
				any distribution in redemption of stock of a regulated investment company
				if—
							(i)such company
				issues only stock which is redeemable upon the demand of the stockholder,
				and
							(ii)such redemption
				is upon the demand of another regulated investment
				company.
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to distributions after the date of the enactment of
			 this Act.
				307.Repeal of
			 preferential dividend rule for publicly offered regulated investment
			 companies
				(a)In
			 generalSubsection (c) of
			 section 562 is amended by striking The amount and inserting
			 Except in the case of a publicly offered regulated investment company
			 (as defined in section 67(c)(2)(B)), the amount.
				(b)Conforming
			 amendmentSection 562(c) is
			 amended by inserting (other than a publicly offered regulated investment
			 company (as so defined)) after regulated investment
			 company in the second sentence thereof.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions in taxable years beginning after the date of the enactment of
			 this Act.
				308.Elective deferral of
			 certain late-year losses of regulated investment companies
				(a)In
			 generalParagraph (8) of
			 section 852(b) is amended to read as follows:
					
						(8)Elective
				deferral of certain late-year losses
							(A)In
				generalExcept as otherwise
				provided by the Secretary, a regulated investment company may elect for any
				taxable year to treat any portion of any qualified late-year loss for such
				taxable year as arising on the first day of the following taxable year for
				purposes of this title.
							(B)Qualified
				late-year lossFor purposes
				of this paragraph, the term qualified late-year loss means—
								(i)any post-October
				capital loss, and
								(ii)any late-year
				ordinary loss.
								(C)Post-October
				capital lossFor purposes of
				this paragraph, the term post-October capital loss means the
				greatest of—
								(i)the net capital loss attributable to the
				portion of the taxable year after October 31,
								(ii)the net long-term
				capital loss attributable to such portion of the taxable year, or
								(iii)the net
				short-term capital loss attributable to such portion of the taxable
				year.
								(D)Late-year
				ordinary lossFor purposes of this paragraph, the term
				late-year ordinary loss means the excess (if any) of—
								(i)the sum of—
									(I)the specified
				losses (as defined in section 4982(e)(5)(B)(ii)) attributable to the portion of
				the taxable year after October 31, plus
									(II)the ordinary
				losses not described in subclause (I) attributable to the portion of the
				taxable year after December 31, over
									(ii)the sum
				of—
									(I)the specified gains (as defined in section
				4982(e)(5)(B)(i)) attributable to the portion of the taxable year after October
				31, plus
									(II)the ordinary
				income not described in subclause (I) attributable to the portion of the
				taxable year after December 31.
									(E)Special rule for
				companies determining required capital gain distributions on taxable year
				basisIn the case of a company to which an election under section
				4982(e)(4) applies—
								(i)if
				such company’s taxable year ends with the month of November, the amount of
				qualified late-year losses (if any) shall be computed without regard to any
				income, gain, or loss described in subparagraphs (C), (D)(i)(I), and
				(D)(ii)(I), and
								(ii)if such company’s
				taxable year ends with the month of December, subparagraph (A) shall not
				apply.
								.
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 852 is amended by striking paragraph (10).
					(2)Paragraph (2) of
			 section 852(c) is amended by striking the first sentence and inserting the
			 following: For purposes of applying this chapter to distributions made
			 by a regulated investment company with respect to any calendar year, the
			 earnings and profits of such company shall be determined without regard to any
			 net capital loss attributable to the portion of the taxable year after October
			 31 and without regard to any late-year ordinary loss (as defined in subsection
			 (b)(8)(D)).
					(3)Subparagraph (D)
			 of section 871(k)(2) is amended by striking the last two sentences and
			 inserting the following: For purposes of this subparagraph, the net
			 short-term capital gain of the regulated investment company shall be computed
			 by treating any short-term capital gain dividend includible in gross income
			 with respect to stock of another regulated investment company as a short-term
			 capital gain..
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				309.Exception to
			 holding period requirement for certain regularly declared exempt-interest
			 dividends
				(a)In
			 generalSubparagraph (E) of
			 section 852(b)(4) is amended by striking all that precedes In the case
			 of a regulated investment company and inserting the following:
					
						(E)Exception to
				holding period requirement for certain regularly declared exempt-interest
				dividends
							(i)Daily dividend
				companiesExcept as otherwise
				provided by regulations, subparagraph (B) shall not apply with respect to a
				regular dividend paid by a regulated investment company which declares
				exempt-interest dividends on a daily basis in an amount equal to at least 90
				percent of its net tax-exempt interest and distributes such dividends on a
				monthly or more frequent basis.
							(ii)Authority to
				shorten required holding period with respect to other
				companies
							.
				(b)Conforming
			 amendmentClause (ii) of section 852(b)(4)(E), as amended by
			 subsection (a), is amended by inserting (other than a company described
			 in clause (i)) after regulated investment
			 company.
				(c)Effective
			 dateThe amendments made by this section shall apply to losses
			 incurred on shares of stock for which the taxpayer’s holding period begins
			 after the date of the enactment of this Act.
				IVModifications
			 related to excise tax applicable to regulated investment companies
			401.Excise tax
			 exemption for certain regulated investment companies owned by tax exempt
			 entities
				(a)In
			 generalSubsection (f) of
			 section 4982 is amended—
					(1)by striking
			 either in the matter preceding paragraph (1),
					(2)by striking
			 or at the end of paragraph (1),
					(3)by striking the
			 period at the end of paragraph (2), and
					(4)by inserting after
			 paragraph (2) the following new paragraphs:
						
							(3)any other
				tax-exempt entity whose ownership of beneficial interests in the company would
				not preclude the application of section 817(h)(4), or
							(4)another regulated
				investment company described in this
				subsection.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
				402.Deferral of
			 certain gains and losses of regulated investment companies for excise tax
			 purposes
				(a)In
			 generalSubsection (e) of
			 section 4982 is amended by striking paragraphs (5) and (6) and inserting the
			 following new paragraphs:
					
						(5)Treatment of
				specified gains and losses after October 31 of calendar year
							(A)In
				generalAny specified gain or
				specified loss which (but for this paragraph) would be properly taken into
				account for the portion of the calendar year after October 31 shall be treated
				as arising on January 1 of the following calendar year.
							(B)Specified gains
				and lossesFor purposes of this paragraph—
								(i)Specified
				gainThe term specified gain means ordinary gain
				from the sale, exchange, or other disposition of property (including the
				termination of a position with respect to such property). Such term shall
				include any foreign currency gain attributable to a section 988 transaction
				(within the meaning of section 988) and any amount includible in gross income
				under section 1296(a)(1).
								(ii)Specified
				lossThe term specified
				loss means ordinary loss from the sale, exchange, or other disposition
				of property (including the termination of a position with respect to such
				property). Such term shall include any foreign currency loss attributable to a
				section 988 transaction (within the meaning of section 988) and any amount
				allowable as a deduction under section 1296(a)(2).
								(C)Special rule for
				companies electing to use the taxable yearIn the case of any
				company making an election under paragraph (4), subparagraph (A) shall be
				applied by substituting the last day of the company’s taxable year for October
				31.
							(6)Treatment of
				mark to market gain
							(A)In
				generalFor purposes of determining a regulated investment
				company’s ordinary income, notwithstanding paragraph (1)(C), each specified
				mark to market provision shall be applied as if such company’s taxable year
				ended on October 31. In the case of a company making an election under
				paragraph (4), the preceding sentence shall be applied by substituting the last
				day of the company’s taxable year for October 31.
							(B)Specified mark
				to market provisionFor purposes of this paragraph, the term
				specified mark to market provision means sections 1256 and 1296
				and any other provision of this title (or regulations thereunder) which treats
				property as disposed of on the last day of the taxable year.
							(7)Elective
				deferral of certain ordinary lossesExcept as provided in regulations
				prescribed by the Secretary, in the case of a regulated investment company
				which has a taxable year other than the calendar year—
							(A)such company may
				elect to determine its ordinary income for the calendar year without regard to
				any net ordinary loss (determined without regard to specified gains and losses
				taken into account under paragraph (5)) which is attributable to the portion of
				such calendar year which is after the beginning of the taxable year which
				begins in such calendar year, and
							(B)any amount of net
				ordinary loss not taken into account for a calendar year by reason of
				subparagraph (A) shall be treated as arising on the 1st day of the following
				calendar
				year.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
				403.Distributed
			 amount for excise tax purposes determined on basis of taxes paid by regulated
			 investment company
				(a)In
			 generalSubsection (c) of section 4982 is amended by adding at
			 the end the following new paragraph:
					
						(4)Special rule for
				estimated tax payments
							(A)In
				generalIn the case of a regulated investment company which
				elects the application of this paragraph for any calendar year—
								(i)the distributed
				amount with respect to such company for such calendar year shall be increased
				by the amount on which qualified estimated tax payments are made by such
				company during such calendar year, and
								(ii)the distributed
				amount with respect to such company for the following calendar year shall be
				reduced by the amount of such increase.
								(B)Qualified
				estimated tax paymentsFor purposes of this paragraph, the term
				qualified estimated tax payments means, with respect to any
				calendar year, payments of estimated tax of a tax described in paragraph (1)(B)
				for any taxable year which begins (but does not end) in such calendar
				year.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
				404.Increase in
			 required distribution of capital gain net income
				(a)In
			 generalSubparagraph (B) of
			 section 4982(b)(1) is amended by striking 98 percent and
			 inserting 98.2 percent.
				(b)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
				VOther
			 provisions
			501.Repeal of
			 assessable penalty with respect to liability for tax of regulated investment
			 companies
				(a)In
			 generalPart I of subchapter
			 B of chapter 68 is amended by striking section 6697 (and by striking the item
			 relating to such section in the table of sections of such part).
				(b)Conforming
			 amendmentSection 860 is amended by striking subsection
			 (j).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				502.Modification of
			 sales load basis deferral rule for regulated investment companies
				(a)In
			 generalSubparagraph (C) of
			 section 852(f)(1) is amended by striking subsequently acquires
			 and inserting acquires, during the period beginning on the date of the
			 disposition referred to in subparagraph (B) and ending on January 31 of the
			 calendar year following the calendar year that includes the date of such
			 disposition,.
				(b)Effective
			 dateThe amendment made by this section shall apply to charges
			 incurred in taxable years beginning after the date of the enactment of this
			 Act.
				
